Exhibit D PC The Commonwealth of Massachusetts William Francis Galvin Secretary of the Commonwealth One Ashburton Place, Boston, Massachusetts 02108-1512 FORM MUST BE TYPED Restated Articles of Organization (General Laws Chapter 156D, Section 10.07; ) FORM MUST BE TYPED (1) Exact name of corporation: The Granby Telephone & Telegraph Co. of Mass. (2) Registered office address: Corporation Services Company, 84 State Street, Boston, MA, 22202 (number, street, city or town, state, zip code) (3) Date adopted: October 31, 2008 (month, day, year) (4) Approved by: (check appropriate box) othe directors without shareholder approval and shareholder approval was not required; OR x the board of directors and the shareholders in the manner required by G.L. Chapter 156D and the corporation’s articles of organization. (5) The following information is required to be included in the articles of organization pursuant to G.L. Chapter 156D, Section 2.02 except that the supplemental information provided for in Article VIII is not required:* ARTICLE I The exact name of the corporation is: The Granby Telephone & Telegraph Co. of Mass. ARTICLE II Unless the articles of organization otherwise provide, all corporations formed pursuant to G.L. Chapter 156D have the purpose of engaging in any lawful business.Please specify if you want a more limited purpose:** To engage in any lawful business, including without limitation, the provision of telecommunications services. * Changes to Article VIII must be made by filing a statement of change of supplemental information form. ** Professional corporations governed by G.L.
